DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 17 June 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7, 9-11 and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kahle US Patent Application Publication 2006/0042401 (hereinafter referred to as Kahle) and Hax US Patent Application Publication 2008/0223624 (hereinafter referred to as Hax).
claim 1, Kahle discloses as seen in fig. 1, a measuring device for measuring a mass flow rate of a material flow including a rotatably mounted, bladed measuring wheel 2 for deflecting the material flow (paragraph 0002),a drive shaft 29 for driving the measurement wheel, an output shaft 3 rigidly connected to the measurement wheel, a bearing sleeve 4 which surrounds at least part of the output shaft for the rotatable mounting of the output shaft, a force-measuring apparatus 26 and a gearbox that has a first gearbox element 11 rigidly connected to the drive shaft, a second gearbox element 21 rigidly connected to the output shaft, and an intermediate element 21 for transmitting a torque from the first gearbox element to the second gearbox element. Kahle discloses a force transmitting element 24 which allows for force to be transferred to a force measuring device (paragraph 0021-0025) however Kahle does not explicitly disclose the rocker rigidly connected to the bearing sleeve as claimed.
Hax teaches a measuring device for a mass flow of a material comprising a force measuring device 7 which is rigidly connected to a sleeve 4. It would have been obvious to one of ordinary skill in the art at the time of filing to have connected the force-transfer element 24 of Kahle rigidly to the bearing sleeve as taught by Hax in order to provide a force sensing system directly coupled to the sleeve, thereby simplifying the device by allowing for a direct connection between the elements. In combination, the transfer element of Kahle would function as a rocker as claimed reading on claim 1.
Regarding claim 2, the first gearbox element, second gearbox element and intermediate element are each designed as gear or a spur gear and the intermediate element engages the first and second elements as claimed (see Kahle abstract and fig. 1).
claim 3, the gearbox elements of Kahle appear in fig. 2 as all external gear elements, however examiner takes official notice that arrangements of gears in a gearbox and the styles of gears including internal and external was known at the time of filing and it would have been obvious to one of ordinary skill to have used any arrangement such as that claimed in order to form a more compact gearbox or to better match the locations of the shafts.
Regarding claim 4, Kahle discloses at least one bearing 12 which is disposed between the output shaft and the bearing sleeve via which the output shaft is rotatably mounted as claimed.
Regarding claim 5, Kahle discloses at least one bearing for the rotatable mounting of the bearing sleeve.
Regarding claim 6, in combination, the rocker of Kahle and Hax would be connected to the force-measuring apparatus and therefore held in place by it as well.
Regarding claim 7, Kahle discloses a sealing element 33 that seals a gap between the bearing sleeve 4 and the output shaft 3 as claimed.
Regarding claim 9, Kahle discloses a housing as shown in the figures which would enclose the rocker, the gearbox and the bearing sleeve as claimed.
Regarding claim 10, Kahle discloses a floating ring 36 for sealing an opening of the housing through which the output shaft 3 is passed through the floating ring as claimed.
Regarding claim 11, Kahle discloses in the background of the invention, other devices which use a pressurized air bearing (paragraph 0004), therefore it would have been obvious to one of ordinary skill in the art at the time of filing to have used such a 
Regarding claim 14, Kahle and Hax disclose the claimed method for operating the measuring device comprising the steps of driving the measurement wheel via a drive unit connected to the drive shaft and acting upon the measurement wheel by a material flow, in particular a bulk material (coal dust) flow, deflecting the material flow by the measurement wheel, wherein a reaction force which is transmitted to the rocker via the intermediate element of the gearbox acts on the measurement wheel, and generating a measurement signal, dependent on reaction force by the force measuring apparatus via which a mass flow rate of the material is determined.
Regarding claim 15, the measuring system of Kahle and Hax comprises an evaluation unit which is designed to use a measurement signal from the force-measuring apparatus of the measuring device to determine a mass flow rate of a material flow acting on the measurement wheel of the measuring device as claimed (paragraph 0022 of Kahle).
Regarding claim 16, Kahle and Hax disclose the claimed method for operating the measuring device comprising the steps of driving the measurement wheel via a drive unit connected to the drive shaft and acting upon the measurement wheel by a material flow, in particular a bulk material (coal dust) flow, deflecting the material flow by the measurement wheel, wherein a reaction force which is transmitted to the rocker via the intermediate element of the gearbox acts on the measurement wheel, and 
Regarding claim 17, the speed of the measurement wheel of Kahle and Hax is measured and the mass flow rate of the material flow is determined using the measured speed as claimed.
Regarding claim 18, based on the disclosure of Kahle and Hax, a feed unit and evaluation of unit as claimed would be used in the operation of the measuring device to form the claimed metering system.

Allowable Subject Matter
Claims 8, 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A SHABMAN whose telephone number is (571)272-8589.  The examiner can normally be reached on M-F 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK A SHABMAN/           Examiner, Art Unit 2861